ANDERSON, Circuit Judge
(dissenting).
Still asserting, on the facts in this ease, no continuing jurisdiction over this Michigan corporation, T now add that (assuming jurisdiction and violation of the injunction) I can see no reason why the profits derived from the alleged violation of the injunction are not recoverable; that at least they may be taken as a guide in assessing petitioner’s damages.
Rights, under a previously obtained injunction, are at least as great as rights under a presently obtained injunction. Violation of such rights ought to have like remedy, both in nature and in extent. The patent owner, if now suing in equity for infringement, could of course recover the infringer’s profits. Rev. St. § 4921 (35 USCA § 70).
But the present holding is that the persistent infringer, instead of being held, under Rev. St. § 4919 (35 USCA § 67), Hable for punitive damages (no damages whatever being shown), shall escape all aeeountabiHty for its profits, made as the result of its alleged contumacy.
In Brown v. Lanyon, 148 F. 838 (C. C. A., 8th) it was held that an action at law cannot be maintained for the sole purpose of recovering an infringer’s profits. Compare Walker Patents (5th Ed.) § 555. In Root v. Railway, 105 U. S. 189, 26 L. Ed. 975, it was held that the owner of an expired patent could not maintain a bill in equity solely for an account of profits and damages against an *712infringer during the life of the patent; that his only remedy was at law. Compare Tilgh-man v. Proctor, 125 U. S. 136, 148, 8 S. Ct. 894, 31 L. Ed. 664.
The present decision apparently leaves this appellant without any remedy, either at law or in equity, to obtain its just rights.
None of the cases cited and reviewed in the majority opinion seems to me to support the conclusion. The proceedings are purely remedial. I think the appellant entitled to full relief.